

116 HR 6903 IH: To allow expensing of amounts paid to move business property from China to the United States, and for other purposes.
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6903IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mr. Green of Tennessee introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo allow expensing of amounts paid to move business property from China to the United States, and for other purposes.1.Expensing of amounts paid to move business property from China to the United States(a)In generalThe Secretary of the Treasury (or the Secretary’s delegate) shall establish a program under which amounts paid by a United States person (as defined in section 7701(a)(30)) to move inventory and equipment and supplies used in a trade or business of the taxpayer from China to the United States are allowed as a deduction in the taxable year in which paid by the taxpayer.(b)RegulationsThe Secretary of the Treasury (or the Secretary’s delegate) shall issue regulations under the program carried out under subsection (a) that restrict the amounts that may be expensed under such program to business moving expenses (within the meaning of the Internal Revenue Code of 1986 and the regulations and guidance issued thereunder).(c)Expensing paid for with tariffs collected from China(1)Establishment of trust fundThere is established in the Treasury of the United States a trust fund consisting of such amounts as are appropriated to such trust fund under paragraph (2).(2)Appropriations to trust fundThere are hereby appropriated to such trust fund amounts equivalent to the tariffs collected by the United States on goods manufactured in China.(3)Appropriations from trust fundThere are hereby appropriated from such trust fund to the General Fund of the Treasury amounts equivalent to the reduction in revenue to such General Fund by reason of subsection (a).(4)Timing of transfers, etcRules similar to the rules of section 9601 of the Internal Revenue Code of 1986 shall apply with respect to appropriations to and from such trust fund under paragraphs (2) and (3).